In re: Rory K. Mason applying for writ of habeas corpus.
Writs denied. • The showing made is not sufficient to justify the exercise of our jurisdiction.
SUMMERS, J.,
I agree the writ should be refused for the rules of this Court have not been complied with.
BARHAM, J.,
is of the opinion the application should not be considered or that its deficiencies supplied. Although there have been 3 separate applications below we do not know if an evidentiary hearing has been had. There are no minutes and there is an allegation of a plea of guilty without waiver of constitutional rights. We cannot pass upon the merits of this application as it stands.